United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1637
                                  ___________

Dadaji J. Weston,                      *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Department of Corrections; St. Louis   * Eastern District of Missouri.
Police Department; City of St. Louis, *
                                       *    [UNPUBLISHED]
            Appellees.                 *
                                  ___________

                         Submitted: June 3, 2003
                             Filed: July 1, 2003
                                  ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Dadaji J. Weston appeals from the district court’s1 28 U.S.C. § 1915(e)
dismissal of his civil rights complaint. Having carefully reviewed the record, see
Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (§ 1915(e)
dismissal reviewed de novo), we conclude that the district court properly dismissed
Weston’s action for lack of any allegation that the alleged wrongful conduct was



      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
taken pursuant to a municipal policy or custom. Accordingly, we affirm. See 8th Cir.
R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-